DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive.  Applicant asserts that Ruppenthal discloses a pressure regulator having a single line and thus does not show a regulator to provide regulated pressure to both cleaning and rinsing solution sources.  However, one of ordinary skill in the art would have readily understood that multiple lines would be required to supply the air to multiple solution sources based on the obvious modification discussed below.  Applicant also asserts that Yang is in another field of endeavor; however, an endoscope is quite clearly in the same field as a “medical system” since it is a medical device.  While Applicant asserts that the basin of Yang is a distinguishing feature .

Response to Amendments
Amendments to the claims overcome the objections to claims 1 and 17 set forth in the prior Office action.  Therefore, the objections are withdrawn.
Amendments to the claims overcome the rejection of claims 2-18 under 35 USC 112(a) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
Amendments to the claims overcome the rejections of claims 1-18 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejections are withdrawn.
The rejections of claim 1 under 35 USC 102(a)(1) and claims 2-18 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Objections
Claim 17 is objected to because of the following informalities:  “the cleaning solution source and the rinsing solution source the five port four way multi selector” should be “the cleaning solution source and the rinsing solution source, the five port four way multi selector” (additional comma after “the rinsing solution source”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends from claim 9, which has been cancelled.  Claim 13 is assumed to depend from claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20190076567 by Yang in view of U.S. Patent 6177018 .
As to claim 17, Yang teaches a portable cleaning system (fig. 1) for cleaning a medical system comprising an air source 36 (fig. 4); a cleaning solution source 86; a rinsing solution source 134; and selector valves 348 that can switch between the air source, cleaning solution source, and rinsing solution source; and discharge lines 30 with discharge ports 350, wherein the discharge ports can feed into a medical system (para. 65, discharge port can be coupled to feed into an endoscope medical system).
Yang teaches pumps to deliver its cleaning and rinsing solutions and therefore does not teach a bottle air regulator downstream from the air source to provide regulated air pressure to the cleaning solution and rinsing solution sources.  However, one of ordinary skill in the art would have recognized as obvious to modify the system taught by Yang to have an air charging system for the solution sources.  Ruppenthal teaches a medical system cleaning system and teaches an air regulator 42 to provide regulated air pressure to solution sources (col. 6, ll. 4-10) and that charging solution sources with compressed air allows for a simpler construction of the system over using pumps to dispense solutions (col. 2, ll. 46-58).  One of ordinary skill in the art would have been motivated to use a bottle air regulator to charge the solution sources of Yang with compressed air for dispensing in order to eliminate the pumps to result in a simpler construction, as taught by Ruppenthal.
Yang teaches separate valves 348, but one of ordinary skill in the art would have recognized as obvious that separate valves may be embodied as a selector switch unit 
Yang does not teach a plug coupled to an output of a switch.  However, one of ordinary skill in the art would have recognized as obvious to have a plug in view of Radford.  Radford teaches that a plug can advantageously be used to close off unused fluid ports to direct airflow within a medical implement (para. 70).  One of ordinary skill in the art would have been motivated to use a plug on a discharge port of a selector switch in order to close off an unused port to direct fluid flow to other ports and into an endoscope to be cleaned.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 3, one of ordinary skill in the art would have been motivated to use bottle charge switches to selectively charge the solution sources of Yang with compressed air for dispensing in order to eliminate the pumps to result in a simpler construction, as taught by Ruppenthal, while retaining control of selective dispensing of the solutions as taught by Yang.
As to claim 4, Yang teaches a check valve 330 that would be between the switch and the air source (fig. 4).
As to claim 5, Yang teaches a check valve 330 that would be between the switch and the cleaning solution source (fig. 4).
As to claim 6, Yang teaches a check valve 330 that would be between the switch and the rinsing solution source (fig. 4).

As to claim 12, Ruppenthal teaches a pressure gauge (manometer 44; col. 6, ll. 10-12) that would have been obvious to use in a manifold for the purposes taught by Ruppenthal, namely for control and prevention of over-pressurization.
As to claim 13, Ruppenthal teaches a pressure gauge (manometer 44; col. 6, ll. 10-12) coupled to its bottle air regulator (fig. 1).
As to claim 14, Yang teaches that the cleaning solution source comprises a bottle of cleaning solution 86 (fig. 2).
As to claim 15, Yang teaches a rinsing solution source that comprises a bottle (reservoir) of water (para. 86).
As to claim 16, upon the obvious modification discussed above, a plurality of pneumatic line would be required to couple together the air source, cleaning solution source, rinsing solution source, and switch in order to provide air to the respective components for dispensing the solutions and delivering air to the medical system.
As to claim 18, Yang teaches a check valve 330 that would be coupled to the switch upon the obvious modification discussed above (see fig. 4).
As to claim 19, Ruppenthal teaches an air regulator 42 to provide regulated air pressure to the solution sources (col. 6, ll. 4-10); one of ordinary skill in the art would have recognized as obvious to use a purge air regulator for its well-known and intended .

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20190076567 by Yang in view of U.S. Patent 6177018 granted to Ruppenthal, U.S. Patent Application Publication 20170173228 by Ehlert, and U.S. Patent Application Publication 20200271382 by Radford et al. as applied to claim 17 above, and further in view of U.S. Patent Application Publication 20140301871 by Rogers.
As to claim 8, Yang does not teach a coalescing filter, but Rogers teaches a coalescing filter 46 for the purpose of removing oil, water, and particulate matter from compressed air.  One of ordinary skill in the art would have recognized as obvious to modify Yang to have a coalescing filter for this purpose and benefit taught by Rogers.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 20, Yang teaches a portable cleaning system (fig. 1) for cleaning a medical system comprising an air source 36 (fig. 4); a cleaning solution source 86; a rinsing solution source 134; and selector valves 348 that can switch between the air source, cleaning solution source, and rinsing solution source; and discharge lines 30 with discharge ports 350, wherein the system is configured as portable and compact (fig. 1) and wherein the system is capable of cleaning, rinsing, and purging lines of a medical system (e.g. endoscope medical system) without disconnecting the system from the air source.

Yang teaches pumps to deliver its cleaning and rinsing solutions and therefore does not teach a bottle air regulator fed from the coalescing filter and a purge air regulator to provide regulated air pressure to the cleaning solution and rinsing solution sources.  However, one of ordinary skill in the art would have recognized as obvious to modify the system taught by Yang to have an air charging system for the solution sources.  Ruppenthal teaches a medical system cleaning system and teaches an air regulator 42 to provide regulated air pressure to solution sources while protecting from over pressurization (col. 6, ll. 4-10) and further teaches that charging solution sources with compressed air allows for a simpler construction of the system over using pumps to dispense solutions (col. 2, ll. 46-58).  One of ordinary skill in the art would have been motivated to use a bottle air regulator to charge the solution sources of Yang with compressed air for dispensing in order to eliminate the pumps to result in a simpler construction, as taught by Ruppenthal.  One of ordinary skill in the art would have further recognized as obvious to use a purge air regulator for its well-known and intended purpose of regulating air pressure to a desired pressure to prevent over pressurization, as taught by Ruppenthal (also see Yang, para. 28).  One of ordinary skill in the art would have also recognized as obvious to provide the coalescing filter 
Yang teaches separate valves 348, but one of ordinary skill in the art would have recognized as obvious that separate valves may be embodied as a selector switch unit (see Ehlert, switching unit 6, para. 44).  Configuring the valves of Yang as a multi selector switch unit would result in the switch unit having at least five ports (comprising three separate inputs from the air, cleaning solution, and rinsing solution sources; and outputs to discharge lines 30 and ports 350) and the capability of at least four way switching and would be connected to the discharge lines and ports of Yang (see lines to/from valves 348 of Yang).
Yang does not teach a plug coupled to an output of a switch.  However, one of ordinary skill in the art would have recognized as obvious to have a plug in view of Radford.  Radford teaches that a plug can advantageously be used to close off unused fluid ports to direct airflow within a medical implement (para. 70).  One of ordinary skill in the art would have been motivated to use a plug on a discharge port of a selector switch in order to close off an unused port to direct fluid flow to other ports and into an endoscope to be cleaned.
Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20190076567 by Yang in view of U.S. Patent 6177018 granted to Ruppenthal, U.S. Patent Application Publication 20170173228 by Ehlert, and U.S. Patent . as applied to claim 10 above, and further in view of U.S. Patent Application Publication 20210204797 by Hernandez et al.
As to claim 11, Yang does not teach a safety relief valve.  However, one of ordinary skill in the art would have recognized as obvious to modify the system of Yang to include a safety relief valve.  Hernandez teaches that a pressure relief valve can be used to reduce the changes of too much air going into an endoscope in case of user error (para. 89).  One of ordinary skill in the art would have been motivated to use a pressure safety relief valve in order to prevent too much air from going into an endoscope, as taught by Hernandez.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SPENCER E. BELL/Primary Examiner, Art Unit 1711